Citation Nr: 0946438	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and 
depression.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for bilateral pes 
planus.

8.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for asthma, currently 
evaluated as 60 percent disabling.

10.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

11.  Entitlement to a total rating based on unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1985 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the  Department of Veterans  
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2009, the Veteran submitted an additional 
statement in support of his claim, accompanied by an excerpt 
from a medical guide discussing Xolair(r), a medication he has 
been given for his asthma.  However, the record reflects that 
the Veteran's treatment contained references to this 
medication in 2007 and 2008, and that the RO mentioned the 
Veteran's use of this medication in the September 2008 
Supplemental Statement of the Case.  In fact, the RO 
specifically cited to medical literature when discussing the 
nature of this medication therein.  As such, a waiver of 
review by the agency of original jurisdiction is not needed, 
due to the fact that the RO clearly had access to this 
information prior to the September 2008 SSOC.

The issues of entitlement to service connection for a low 
back disability, cervical spine disability, bilateral 
shoulder disability, prostatitis, pes planus, and an acquired 
psychiatric disorder, as well as the claims of entitlement to 
higher ratings for allergic rhinitis and asthma and a total 
rating based on unemployability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A separate disability characterized as gastritis was not 
manifest in service and is unrelated to service.

2.  GERD is productive of abdominal tenderness, vomiting, and 
epigastric distress.


CONCLUSIONS OF LAW

1.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7346 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

Letters dated in October 2004 discussed the evidence 
necessary to support the Veteran's claims.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

In November 2004 the Veteran was asked to identify evidence 
supportive of his claims.  The various types of evidence that 
might help substantiate his claims were discussed.  

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have 
been obtained and associated with the claims file.  VA 
examinations have been carried out, and the Board finds that 
they were adequate.  They were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed 
disabilities.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  In a recent 
statement, the Veteran reported having received treatment at 
the dermatology clinic over the last two months, there is no 
current appeal being decided herein that involves a skin-
related disorder.  [Although the TDIU claim does encompass 
his service-connected disorder, that matter is being remanded 
below.]  Thus, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

        Service Connection for Gastritis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On enlistment examination in June 1985 the Veteran reported 
frequent indigestion.  When questioned by the examiner, he 
stated that he got indigestion when he ate too much.

In September 1999, the Veteran presented with abdominal and 
chest pain which was unrelated to exertion.  
Esophagogastroduodenoscopy revealed nonulcerative gastritis, 
and the Veteran was placed on a proton pump inhibitor (PPI).

A November 2004 VA emergency room report indicates the 
Veteran's report of abdominal pain of three days' duration.  
He noted that it had worsened that day, and indicated that he 
had experienced a small emesis of undigested food and one of 
diarrhea that day.  The Veteran was given intravenous 
medication and fluid.  The assessment was gastroenteritis 
versus gastritis.

A VA examination was carried out in December 2004.  The 
Veteran reported stomach pain.  He stated that he had 
suffered from an ulcer one year previously in Minnesota and 
had been treated.  The examiner noted that a January 1999 
record  reflected a positive biopsy for H. pylori but that 
repeat biopsy in September 1999 found no evidence of such.  
The Veteran indicated that aside from the flare in November 
2004, he had experienced no other episodes of vomiting.  He 
stated that he was on chronic PPI therapy and that as long as 
he continued the medication he was symptoms free.  The 
diagnosis was chronic gastritis with a history of H. pylori, 
now resolved, as likely as not related to the Veteran's 
chronic alcohol intake.

In February 2005 a VA provider assessed GERD and noted that 
it was well controlled on PPI therapy, but also noted that 
the Veteran had run out of medication.

In April 2005 the Veteran presented with chest pain and 
stated that he had experienced similar episodes in the past.  
The assessment was most likely GERD versus unstable angina.

A VA treatment record dated in June 2005 notes helicobacter 
pylori infection.

At his January 2007 hearing, the Veteran testified that he 
took medication for a stomach problem.  

On VA examination in May 2007, the examiner provided a 
diagnosis of GERD.  He concluded that GERD was aggravated by 
medication administered in service for pseudofolliculitis 
barbae.  Significantly, service connection for GERD was 
granted in a June 2007 rating decision.

At his July 2009 hearing, the Veteran testified that there 
were certain foods that he could not eat.  He stated that gas 
caused chest pain, and that he also had abdominal pain and 
cramping.  

As noted, the Veteran is currently in receipt of service 
connection for GERD.  The provisions of 38 C.F.R. § 4.113 
state that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized mainly by varying degrees of abdominal distress 
or pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated in the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
Ratings under Diagnostic Codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2009).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In this case, the history of the Veteran's gastrointestinal 
complaints indicates that while gastritis was assessed in 
2004, subsequent providers and examiners assigned a diagnosis 
of GERD to the Veteran's symptoms.  In essence, while both 
diagnoses appear in the record, the current assessment is in 
fact GERD, and the Veteran is in receipt of VA benefits for 
this disability.  The Board also notes that the Veteran has 
not reported separate and distinct symptoms and complaints 
for gastritis and GERD.  Rather, the history reflects that 
his complaints were previously evaluated as gastritis and are 
now diagnosed as GERD, and that a separate evaluation for 
gastritis would violate the rule against pyramiding.  As 
such, the Board concludes that service connection for 
gastritis is not in order, and the appeal is denied.
	
        Evaluation of GERD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a noncompensable rating, 
such shall be assigned if the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2009).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Veteran has appealed the original rating assigned to his 
GERD.  The Board has considered whether staged ratings are 
warranted; however, this disability has not significantly 
changed and a uniform rating is warranted.

In September 1999, the Veteran presented with abdominal and 
chest pain which was unrelated to exertion.  
Esophagogastroduodenoscopy revealed nonulcerative gastritis, 
and the Veteran was placed on a proton pump inhibitor (PPI).

A November 2004 VA emergency room report indicates the 
Veteran's report of abdominal pain of three days' duration.  
He noted that it had worsened that day, and indicated that he 
had experienced a small emesis of undigested food and one of 
diarrhea that day.  The Veteran was given intravenous 
medication and fluid.  The assessment was gastroenteritis 
versus gastritis.

A VA examination was carried out in December 2004.  The 
Veteran reported stomach pain.  He stated that he had 
suffered from an ulcer one year previously in Minnesota and 
had been treated.  The examiner noted that a January 1999 
record  reflected a positive biopsy for H. pylori but that 
repeat biopsy in September 1999 found no evidence of such.  
The Veteran indicated that aside from the flare in November 
2004, he had experienced no other episodes of vomiting.  He 
stated that he was on chronic PPI therapy and that as long as 
he continued the medication he was symptom free.  The 
diagnosis was chronic gastritis with a history of H. pylori, 
now resolved, as likely as not related to the Veteran's 
chronic alcohol intake.

In February 2005 a VA provider assessed GERD and noted that 
it was well controlled on PPI therapy, but also noted that 
the Veteran had run out of medication.

In April 2005 the Veteran presented with chest pain and 
stated that he had experienced similar episodes in the past.  
The assessment was most likely GERD versus unstable angina.

A VA treatment record dated in June 2005 notes H. pylori 
infection.

At his January 2007 hearing, the Veteran testified that he 
took medication for a stomach problem.  

On VA examination in May 2007, the examiner reviewed the 
Veteran's history.  The Veteran reported nausea and vomiting 
of clear liquid on a daily basis.  He denied hematemesis or 
melena.  He noted that he had been on daily medication for 
several years but that there had been no benefit.  He did not 
report diarrhea, constipation, or episodes of colic or 
distention.  He endorsed constant pain of 5/10 intensity.  
Physical examination revealed minimal abdominal tenderness.  
There was no evidence of weight loss or anemia.  The 
diagnosis was GERD.  

At his July 2009 hearing the Veteran indicated that he took 
medication to avoid attacks of GERD.  He stated that gas 
caused chest pain, and that he also had abdominal pain and 
cramping.  He stated that he could not eat spicy foods.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The Veteran's specific disability is not listed in the Rating 
Schedule, and the RO assigned Diagnostic Code 7399 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2008). The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.114, 
Diagnostic Code 7346, for hiatal hernia.

A 10 percent evaluation is assigned for hiatal hernia when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.   38 
C.F.R. § 4.114, Diagnostic Code 7346.

38 C.F.R. § 4.114, Diagnostic Code 7307 for hypertrophic 
gastritis provides a 10 percent evaluation where there is 
chronic gastritis with small nodular lesions and symptoms.  A 
30 percent rating is warranted for chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation is warranted for chronic gastritis 
identified by a gastroscope with severe hemorrhages or large 
ulcerated or eroded areas.

Having carefully considered the evidence pertaining to this 
claim, the Board has determined that an evaluation in excess 
of 10 percent is not warranted for the Veteran's GERD.  A 
higher evaluation requires evidence of  persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
record reflects that the Veteran's GERD is productive of 
minimal abdominal tenderness, with no evidence of weight loss 
or anemia.  Providers have noted that the Veteran's GERD is 
controlled with PPI therapy.  In essence, there is no 
indication that this disability is productive of considerable 
impairment of health.  

In light of previous diagnoses of gastritis, the Board has 
also considered whether a higher evaluation is warranted 
pursuant to the criteria for hypertrophic gastritis.  
However, there is no indication in the record of chronic 
gastritis with multiple small eroded or ulcerated areas.  
Accordingly, evaluation under this criteria is not in order.  

As noted, the Veteran is competent to report that his 
disability is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that an evaluation in excess 
of 10 percent for GERD is not warranted.

	Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected GERD has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Entitlement to service connection for gastritis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.


REMAND

The issue of whether the Secretary must provide a VA medical 
examination has been addressed in Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In McClendon, the Court of Appeals for Veterans 
Claims (Court) held that in disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  18 Vet. App. at 
516.

Furthermore, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that

        Low Back, Cervical Spine, and Shoulders

The Veteran was involved in a motor vehicle accident in 
September 1986.  Records from Redwood Memorial Hospital 
indicate that he complained of stiffness in his neck, diffuse 
pain in his left shoulder, and tenderness over the eleventh 
rib at the mid-axillary line.  The assessment was probable 
contusion of the left thorax, mild strain of the left 
shoulder, and mild strain of the cervical spine.

In July 1987 the Veteran reported pain in his left shoulder.  
He denied trauma.  Physical examination revealed pain on 
pressure over the left fifth and sixth ribs laterally.  The 
assessment was intercostal neuritis of questionable etiology.  
Subsequently that month, a history of vague pain to the left 
back and chest was noted.  The Veteran denied injury.  The 
assessment was thoracic pain, probably secondary to 
musculoskeletal origin.  A later record indicates the 
Veteran's report of having fallen down stairs and injuring 
his low back, neck, and left shoulder.  The assessment was 
lumbar strain.  

Low back pain with enuresis was assessed in August 1987.  
Subsequently that month, the assessment was mechanical low 
back pain.

A VA treatment record dated in October 2004 indicates a 
history of right rotator cuff injury in service, with a 
recent re-injury.  The Veteran reported that the injury was 
caused by lifting a ladder at work.  The assessment was right 
shoulder pain from presumed rotator cuff tear.

A March 2005 report by A.J.B., M.D. reflects the Veteran's 
reported history of having fallen from a ladder onto his 
right neck and shoulder.  He stated that he forgot about the 
injury but subsequently filed a Worker's Compensation claim, 
attributing his symptoms to chronic irritation from carrying 
a ladder.  Dr. B. provided a diagnosis of probable right 
shoulder girdle myofascial pain.

Records from the Pain Management and Treatment Center show 
that the Veteran underwent facet injections to his cervical 
spine in May and June 2005.  These records also indicate 
diagnoses of shoulder pain and lumbar strain.

Post-service treatment records reflect an assessment of 
bilateral shoulder impingement in May 2005.  Low back strain 
was assessed in June 2005.

In January 2007 the Veteran reported a 20-year history of 
neck and low back pain, with intercurrent reinjury.  

In light of the incidents and complaints in service and the 
current diagnoses pertaining to the Veteran's neck, low back, 
and shoulders, the Board concludes that there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  Accordingly, an examination is 
warranted to address the etiology of these claimed 
disabilities.  

        Pes Planus

Service treatment records reflect that on enlistment 
examination in June 1985, mild asymptomatic pes planus was 
noted.  

In July 1985 he complained of pain in both feet.  The 
assessment was plantar faciitis.  The Veteran was prescribed 
arch supports and told to return if his symptoms persisted.

In June 1987 the Veteran reported increased problems, 
particularly after standing for long periods.  Objectively, 
there was some arch flattening, but the provider expressed 
his belief that the problem was more a plantar faciitis.  The 
Veteran was advised to use arch supports.  

Post-service records indicate that the Veteran has sought 
treatment for foot complaints.  An April 2007 VA record 
indicates diagnoses of flexible pes planus, plantar 
fasciitis, hallux valgus, degenerative joint disease, 
posterior tibial tendinitis, and blisters on the heels.

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

In this case, bilateral pes planus was noted on service 
entrance.  The examiner indicated that it was asymptomatic.  
During service, the Veteran made complaints referable to his 
feet and a provider suggested that his symptoms might be 
related to plantar fasciitis.  Following service, the Veteran 
sought treatment for his feet, and pes planus was among the 
diagnoses.  The question of whether the pre-existing pes 
planus was aggravated by service has not been addressed.  The 
Board has determined that an examination to address this 
question is warranted.  

        Prostatitis

A May 1987 service treatment record indicates an impression 
of possible chronic prostatitis.  A urologic consultation was 
ordered.

An August 1987 urology consultation report indicates enuresis 
status post fall.  The provider indicated that the Veteran's 
symptoms did not appear to be a post-traumatic prostatitis.  

Prostatitis was assessed in July 1988.  At that time, the 
Veteran complained of difficulty urinating of several days' 
duration.  

A December 2004 VA examination report reflects a diagnosis of 
history of chronic prostatitis with no evidence of treatment 
in the past six months.

A February 2005 VA treatment record reflects a diagnosis of 
prostatitis.  The Veteran was prescribed antibiotics.  

VA treatment records reflect a diagnosis of 
prostatitis/urethritis in October 2005.  

In light of a current diagnosis of prostatitis/urethritis and 
the documented complaints and treatment in service, the Board 
concludes that an examination is necessary to address the 
etiology of this claimed disability.

        Acquired Psychiatric Disorder

Service records show that in February 1988 the Veteran self 
referred to a counseling and assistance center concerning 
continued alcohol abuse and stress.  The center recommended 
in-patient treatment for alcohol abuse, 
psychological/psychiatric screening, and return to duty with 
a command monitored program.  A March 1988 psychiatric 
consultation report indicates that the Veteran was not 
psychotic, suicidal, or homicidal.  He denied depression.  
His cognitive functions were intact.  The impression was 
alcohol dependence and mixed personality features.  

On VA examination in December 2004, the Veteran's claims file 
was reviewed.  The examiner summarized the Veteran's in-
service treatment contacts, noting that he was seen in 
February and March 1988.  Following mental status examination 
and interview, the examiner provided an impression of 
paranoid schizophrenia and alcohol abuse.  She concluded that 
it was unlikely that schizophrenia was caused by military 
service, but added that it was more likely than not 
aggravated by his experience in the Navy.  

The RO subsequently sought a clarifying opinion from the VA 
examiner, noting that a rationale was needed for her opinion.  
In doing so, the RO noted that there was no indication of 
mental health problems at enlistment, and that the mental 
health treatment in service was related to alcohol abuse.  In 
March 2005 the examiner clarified that there was no clear 
evidence that the Veteran had psychosis prior to service and 
that there was also no clear evidence that he had the 
disorder while in the Navy.  She concluded that there was no 
evidence linking the current signs of psychosis to his Navy 
service.

A January 2005 VA outpatient psychiatry record indicates a 
diagnosis of probable schizophrenia.

A VA domiciliary note dated in June 2006 indicates diagnoses 
of history of alcohol abuse in remission, depression not 
otherwise specified, and history of antisocial personality 
disorder.  Subsequently that month, the domiciliary mental 
health provider met with the Veteran and explained that his 
review of the claims file and examination led him to conclude 
that the Veteran's presentation was not consistent with 
schizophrenia.  A psychiatric consultation was made, but the 
Veteran refused testing.  

At a January 2007 hearing before a Decision Review Officer, 
the Veteran testified that he used alcohol in service as a 
way of medicating what he was unable to deal with.  He stated 
that he heard voices while he was in the service.  He 
expressed his belief that his legal problems were the result 
of his mental disorder, and that the disorder had begun in 
service.  

In February 2007 the Veteran presented for a medication 
management review.  He reported that he had run out of 
mediation and had been feeling progressively more agitated.  
The assessment was antisocial personality disorder and 
alcohol abuse, rule out dependence.  The provider also 
indicated rule out schizophrenia, noting that in his current 
unmedicated state, the Veteran presented a more compelling 
case for psychosis.  

Upon careful consideration of the record, particularly in 
light of the inconsistent conclusions of the previous VA 
examiner, the Board has determined that another examination 
is necessary to clarify the nature and etiology of the 
claimed psychiatric disorder.  

	Asthma and Allergic Rhinitis

The Veteran seeks a higher evaluation for his asthma, which 
is currently rated as 60 percent disabling.  The record 
reflects that the Veteran has been  prescribed numerous 
medications, to include steroid inhalers, for his asthma.  
The Veteran reports that he is unable to perform physically 
demanding work partially due to his asthma.  

The Veteran is in receipt of a 60 percent evaluation for 
asthma.  This rating contemplates an FEV-1 of 40 to 55 
percent of predicted value, or; an FEV-1/FVC of 40 to 55 
percent of predicted value, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is assigned when FEV-1 is less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; the 
Veteran has more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602.

VA treatment records indicate that the Veteran began 
receiving injections of Xolair(r) in June 2007.  The veteran 
has alleged that he has experienced side effects, to include 
anaphylaxis, as the result of being prescribed Xolair(r), and 
he also testified as to having had to go to the emergency 
room at a VA facility on several occasions as a result.  The 
record contains VA treatment records through July 2008.  
These record do not reflect emergency admissions, but one of 
the final notes does reflect that the Veteran expressed 
concern that he was possibly experiencing side effects of his 
medications.  Current records should be obtained and 
associated with the file. 



	TDIU

The Board notes that further development and adjudication of 
the Veteran's claims may provide evidence in support of his 
claim for TDIU.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain and associate with the record 
all pertinent VA clinical records from 
July 2008 to the present.  This action 
should be taken prior to scheduling the 
Veteran for the examinations detailed 
below.

2.  Schedule the Veteran for an 
orthopedic examination to determine the 
extent and etiology of his claimed neck, 
low back, shoulder, and foot 
disabilities.  All necessary testing 
should be carried out in conjunction with 
this examination, the results of which 
should be reported in detail.  The claims 
file and a copy of this remand should be 
provided to the examiner for review.  


Neck, Low Back, and Shoulders
Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed neck, low back, or shoulder 
disabilities are related to any disease 
or injury in service.  

Feet
Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion 
regarding whether the Veteran's pre-
existing pes planus underwent a chronic 
and permanent increase in severity during 
or as a result of service that would be 
beyond the normal progression of the 
disorder.  If the opinion is that they 
did not undergo such an increase, the 
examiner should fully discuss the 
evidence underlying that conclusion.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the Veteran for a 
genitourinary examination to determine 
the extent and etiology of his claimed 
prostatitis.  All necessary testing 
should be carried out in conjunction with 
this examination, the results of which 
should be reported in detail.  The claims 
file and a copy of this remand should be 
provided to the examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed prostatitis is related to any 
disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

4.  Schedule the Veteran to undergo VA a 
mental disorders examination to determine 
the appropriate current psychiatric 
diagnosis for the Veteran.  The examiner 
should assess whether any current 
psychiatric disability had its onset 
during military service, or is otherwise 
related to his military service.  The 
claims file should be reviewed by the 
examiner as part of the examination.  Any 
evaluation, study, or test deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms, review the record, 
including service treatment records, and 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any current acquired psychiatric 
disability is traceable his military 
service.  A complete rationale for any 
opinions expressed should be provided.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

6.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


